     Case 2:20-cv-01249-WBS-KJN Document 9 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RODERICK GAY,                                     No. 2: 20-cv-1249 WBS KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   SUPERIOR COURT OF CALIFORNIA, et
     al.,
15
                        Defendants.
16

17

18          Plaintiff, a prisoner proceeding pro se, has filed this civil rights action seeking relief under

19   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 24, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on plaintiff and which contained notice to plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

24   objections to the findings and recommendations.

25          Although it appears from the file that plaintiff’s copy of the findings and

26   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

27   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

28   of documents at the record address of the party is fully effective.
                                                       1
     Case 2:20-cv-01249-WBS-KJN Document 9 Filed 10/21/20 Page 2 of 2


 1             The court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4             1. The findings and recommendations filed August 24, 2020 are adopted in full; and

 5             2. This action is dismissed without prejudice for failure to prosecute. See Local Rule

 6   183(b).

 7   Dated: October 21, 2020

 8

 9

10

11

12   Gay1249.802

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
